Citation Nr: 1426827	
Decision Date: 06/13/14    Archive Date: 06/26/14

DOCKET NO.  11-17 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel



INTRODUCTION

The Veteran served on active duty from November 1968 to April 1970.  He also had additional service in the Army National Guard from June 1977 to June 1989, including a period of active duty for training (ACDUTRA) from July 9, 1983 to July 23, 1983.  The appellant, in this case, is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In this regard, the appellant submitted new and material evidence (an echocardiogram report and private treatment record for the heart) within one year of the December 2006 rating decision.  See 38 C.F.R. § 3.156(b) ("[n]ew and material evidence received prior to the expiration of the appeal period...will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period."); see also Muehl v. West, 13 Vet. App. 159, 161 (1999); see also Bond v. Shinseki, 659 F.3d 1362, 1368-69 (Fed.Cir.2011).  As such, the December 2006 rating decision is not final and for this reason, the Board finds that the case is on appeal from the December 2006 rating decision.

In August 2013, the Board requested an opinion from a Veterans Health Administration (VHA) medical expert in cardiology, and the requested VHA opinion was incorporated into the record in November 2013.  An addendum VHA opinion was requested in December 2013 and the addendum VHA opinion was incorporated into the record in January 2014.  The Veteran was provided with a copy of both the VHA opinion and addendum in March 2014.

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDINGS OF FACT

1.  At the time of the Veteran's death, service connection had not been established for any disability.

2.  The Veteran died in December 1994 as a result of cardiovascular catastrophe from cardiomyopathy.

3.  As an entrance examination was not conducted prior to the July 1983 period of ACDUTRA, the presumption of soundness does not apply to this period.

4.  The preponderance of the evidence shows that the Veteran's hypertension was incurred during the July 1983 period of ACDUTRA.

5.  The Veteran's hypertension substantially or materially contributed to the cause of the Veteran's death.


CONCLUSION OF LAW

Resolving reasonable doubt in the appellant's favor, the criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 1310, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013).  The claim of service connection for the cause of the Veteran's death has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome of this decision, no conceivable prejudice to the appellant could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection for the Cause of the Veteran's Death

Dependency and indemnity compensation (DIC) is payable to the surviving spouse of a veteran if the veteran died from a service-connected disability.  38 U.S.C.A.
§ 1310; 38 C.F.R. § 3.5 (2013).  The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly autopsy reports.  38 C.F.R. § 3.312(a).  The service connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).

Contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

In order to establish service connection for the cause of death, there must be (1) evidence of death; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and death.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

When a claim for service connection is based only on a period of ACDUTRA, there must be evidence that the appellant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of ACDUTRA.  Smith v. Shinseki, 24 Vet. App. 40 (2010).  In the absence of such evidence, the period of ACDUTRA would not qualify as "active military, naval, or air service," and the appellant would not qualify as a "veteran" by virtue of the ACDUTRA alone.  Id.  In the service connection context, for example, this means that the presumption of soundness upon entry into service and the presumptive service connection provisions of 38 C.F.R. § 3.307, applicable to active duty, would not apply to ACDUTRA or INACDUTRA.  38 U.S.C.A. §§ 1111, 1112, 1137; 38 C.F.R. § 3.307.  Thus, service connection on a presumptive basis is not available where the only service performed is ACDUTRA or INACDUTRA.  See Biggins v. Derwinski, 1 Vet. App. 474, 476-78 (1991).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for the Cause of the Veteran's Death Analysis

In this case, the Veteran died of cardiovascular catastrophe from cardiomyopathy in December 1994.  The death certificate identifies no other causes or significant contributory conditions for the Veteran's death.

As noted above, service connection was not in effect for any disability at the time of the Veteran's death; therefore, the appellant seeks service connection for the cause of the Veteran's death based on a condition not yet service connected.  Specifically, the appellant contends that the Veteran's cause of death as noted on his death certificate (cardiovascular catastrophe from cardiomyopathy) is related to his active service, particularly to his exposure to herbicides while in active service.  In the alternative, the appellant also contends that the Veteran had ischemic heart disease, which is a disease subject to presumptive service connection as associated with exposure to certain herbicide agents, and that the ischemic heart disease was a primary or contributory cause of the Veteran's death.  As the Board is granting the benefit sought on appeal, service connection for the cause of the Veteran's death, based on a disease incurred in service that contributed to the cause of the Veteran's death, the additional theories of entitlement, including based on exposure to herbicides and ischemic heart disease, are rendered moot because the claim has been granted, so there remain no questions of law or fact as to the fully granted issue; therefore, the presumptive service connection theories will not be further discussed.  See 38 U.S.C.A. § 7104 (West 2002) (stating that the Board decides "questions" of law or fact).

As discussed above, service connection for the cause of a veteran's death may be demonstrated by showing that the veteran's death was caused by a disability which was incurred in service.  The Veteran's Certificate of Death, dated in December 1994, lists the immediate cause of death as cardiovascular catastrophe from cardiomyopathy.

In this case, there is no evidence of record nor has the appellant asserted otherwise, that an entrance examination was conducted prior to the July 9, 1983 to July 23, 1983 period of ACDUTRA; therefore, the presumption of soundness does not attach.  See Crowe v. Brown, 7 Vet. App. 238, 245 (1994); Smith v. Shinseki, 24 Vet. App. 40, 45 (2010).  A July 21, 1983 service treatment record (a Statement of Medical Examination and Duty Status) from the Veteran's period of service in the Army National Guard reveals that the Veteran was hospitalized for hypertension on July 17, 1983.  While the July 21, 1983 report indicates that the hypertension existed prior to service, the record is absent for any findings of hypertension or symptoms of hypertension prior to the period of ACDUTRA.  Service treatment records included with the July 21, 1983 report reveal high blood pressure results, however, the records are not dated and it is unclear whether these blood pressure readings existed prior to the period of ACDUTRA.  Significantly, the medical opinion included in the July 21, 1983 report indicated that the disease (the Veteran's hypertension) was incurred in the line of duty (during the period of ACDUTRA).  

After a review of all the evidence of record, lay and medical, the Board finds that the evidence is at least in equipoise as to whether the hypertension, which was incurred in service, contributed to the cause of the Veteran's death.  In support of her claim, the appellant submitted the Veteran's private treatment records.  In a July 1991 echocardiographic examination report, the Veteran had borderline concentric left ventricular hypertrophy, severely reduced global left ventricular systolic function with multiple segmental wall motion abnormalities, four chamber enlargement, and minimal regurgitation.  A July 1991 note indicated that results from an echocardiogram revealed that the Veteran had left ventricular hypertrophy (LVH) and severe reduction in the left ventricular contractility.  The Veteran's private, treating physician stated that he thinks this is secondary to hypertensive cardiovascular disease.  See Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (medical evidence that is speculative, general, or inconclusive in nature cannot support a claim).  In a November 1991 private treatment report, the physician noted the Veteran as a young male with dilated cardiomyopathy.  

In August 2013, the Board requested a VHA medical opinion from a physician with expertise in cardiology to assist in resolving the issue on appeal.  In November 2013, a VHA physician, who is a cardiologist, stated that the regional systolic dysfunction seen on the Veteran's echocardiography is usually caused by coronary artery disease.  However, she further explained that severe cardiomyopathy from a number of etiologies, including hypertension, sarcoidosis, and other[s] can also cause wall motion abnormalities.  She noted that "the ST-T changes seen on [the Veteran's] electrocardiogram are most consistent with left ventricular hypertrophy caused by hypertensive heart disease."  The VHA cardiologist also indicated that multiple studies have shown that hypertension, which the Veteran was shown to have in the record, is a more common cause of cardiomyopathy.  Significantly, the VHA physician ultimately opined that the Veteran had severe hypertension that was likely the strongest contributor to the cardiomyopathy.  Here, the Board finds the VHA cardiologist's opinions regarding causation probative as she had adequate information on which to base her medical opinions and provided adequate rationales for the conclusions based on medical principles.  

Based on the above, the Board finds that the evidence is at least in equipoise as to whether the Veteran's hypertension was incurred in service.  The Board further finds that the evidence is at least in equipoise as to whether hypertension substantially or materially contributed to the cause of the Veteran's death, cardiovascular catastrophe from cardiomyopathy.  Resolving reasonable doubt in favor of the appellant, the Board finds that service connection for the cause of the Veteran's death is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for the cause of the Veteran's death is granted.



____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


